                      UNITED STATES DISTRICT COURT

                     WESTERN DISTRICT OF LOUISIANA


  UNITED STATES OF AMERICA                       CRIMINAL NO. 19-CR-00160
  VERSUS                                         JUDGE MICHAEL J JUNEAU
  SPENCER COLBERT                                MAG. JUDGE WHITEHURST

     REPORT AND RECOMMENDATION ON FELONY GUILTY PLEA
         BEFORE THE UNITED STATES MAGISTRATE JUDGE

      Pursuant to Title 28, United States Code, Section 636(b), and with the written

and oral consent of the defendant, this matter has been referred by the District Court

for administration of Guilty Plea, and Allocution under Rule 11 of the Federal Rules

of Criminal Procedure.

      This cause came before the undersigned U. S. Magistrate Judge for a change of

plea hearing and allocution of the defendant, SPENCER COLBERT, on November

18, 2019. Defendant was present with his counsel James Kirk Piccione.

      After said hearing, and for reasons orally assigned, it is the finding of the

undersigned that the defendant is fully competent, that his plea of guilty is knowing

and voluntary, and his guilty plea to Count One of the Indictment, is fully supported

by a written factual basis for each of the essential elements of the offense.

      Therefore the undersigned U.S. Magistrate Judge recommends that the District

Court ACCEPT the guilty plea of the defendant, SPENCER COLBERT, in

accordance with the terms of the plea agreement filed in the record of these
proceedings, and that SPENCER COLBERT be finally adjudged guilty of the offense

charged in Count One of the Indictment.

      The defendant has waived his right to file an objection to the Report

and Recommendation.

      THUS DONE AND SIGNED in chambers at Lafayette, Louisiana

this 11th day of December, 2019.
